DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to the Application filed on December 7, 2018 in which claims 1-24 are presented for examination.

Election/Restrictions
Applicant’s election of Group I (claims 1-13 and 21-24) in the reply filed on September 30, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
	Claims 1-24 are pending in which claims 1 and 14 are presented in independent form.  Claim 12 has been amended; claims 14-20 are withdrawn as not being elected via the Election/Restriction as noted above.  Claims 1-13 and 21-24 will be examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12, the limitation of “wherein the nitrogen oxide resistance of the garment after 3 cycles of exposure to nitrogen oxides is greater than or equal to ¾” renders the claim indefinite since it is unclear to what measurement, degree, or format of ¾ that the applicant is referring to.  What does ¾ mean?  For purposes of examination, the examiner will examine the claim in which the garment is capable of being exposed to nitrogen oxide via 3 cycles. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al. (US 2016/0044971) (hereinafter “Randall”) in view of Zarabi (US 2013/0305425).
	Regarding Claims 1 and 7, Randall disclose of a garment (see Figure 1, a bra) comprising a molded fabric laminate (see Figures 1 & 8-9, [0026], [0039]), the molded fabric laminate comprising:
	a first fabric layer comprising natural fibers (via 12, note can be made with cotton, [0028];
	a second fabric layer comprising natural fibers (via 44, note can be made with cotton, [0036]);
	a patterned layer (see Figures 1 & 8-9) of cured shape memory elastomer (17a & 17b/36, [0040]-[0042]) molded between (see Figures 1-2 & 8-9) the first and second fabric layers (via 12 & 44), ([0026]-[0027] & [0038]-[0040]),
	wherein the patterned layer of the cured shape memory elastomer (17a & 17b/36, [0040]-[0042], see Figures 1 & 8-9) is a continuous layer of the cured shape memory elastomer (via film layer of 36, [0042]) defining a multiplicity of openings per square centimeter of the patterned layer [0042], wherein the openings are free of the cured shape memory elastomer (via apertures as described in [0042] of SMP film layer 36), (Figures 1-2 & 8-9, [0026]-[0028], [0036], [0038]-[0042]).
	Randall does not disclose wherein (claim 1) the first fabric layer comprises at least 80% natural fibers and wherein the second fabric layer comprises at least 80% natural fibers and (claim 7) wherein one of a) and b); wherein: a) the first fabric layer and the second fabric layer each comprises at least 80% cotton; and b) wherein the first fabric layer and the second fabric layer each comprises up to 20% spandex.
	Zarabi teaches of a garment (1300, a bra, [0072]) wherein a fabric layer of the garment comprises at least 80% natural fibers (see 80%-95% cotton, [0047]) and up to 20% spandex (see 5%-20% spandex, [0047]), (Figures 13-15, [0046]-[0047] & [0072]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second fabric layers of Randall to be at least 80% natural fibers (cotton, claim 7) and up to 20% spandex (claim 7) as taught by Zarabi in order to provide comfort and stretch characteristics to the fiber content and to additionally impart absorptive capabilities, [0046]-[0047].

	Regarding Claims 2-3, 5-6, 8-9, 11-13, and 21, the device of Randall as modified by Zarabi discloses the invention as claimed above.  Further Randall/Zarabi disclose:
	(claim 2, Randall), wherein each square centimeter of the patterned layer (via 36) defines at least 24 openings or at least 48 openings (note 30/cm² to 150/cm² (inclusive), [0042]);
	(claim 3, Randall), wherein a majority of the openings (via apertures of 36, [0042]) define geometric shapes (see Figures 8-9, [0042]);
	(claim 5, Randall), wherein the multiplicity of the openings (via apertures of 36, [0042]) define less than 50% of the surface area of the patterned layer (note multiple apertures at an aperture ratio ranging from 10-90% (inclusive), [0042]);
	(claim 6, Randall), wherein one of a) and b), wherein:
	a) the cured shape memory elastomer (36, [0040]-[0042]) comprises at least 50% of the surface area of the patterned layer (note multiple apertures at an aperture ratio ranging from 10-90% (inclusive), [0042]-note at 50%, another 50% would the surface area of the film 36 itself); and b) the cured shape memory elastomer comprises a cured silicone rubber;
	(claim 8, Randall/Zarabi), wherein the garment (see Figure 1, a bra) is configured to shrink less than 5%, less than 4%, or less than 3% from before molding to after 5 washings (please note that applicant says this is achievable by supplying a fabric which is at least 80% cotton & up to 20% spandex, see [0008]-[0009] & [0034] of applicant’s specification-note that the modification of Randall/Zarabi is capable of meeting this limitation since Zarabi specifically teaches of at least 80% cotton & up to 20% spandex as mentioned above (see in re claims 1 & 7));
	(claim 9), wherein the garment (see Figure 1, a bra) is one of: a one-piece garment (see Figure 1, a bra), a seamless garment, a bra (see Figure 1, a bra), or a one-piece bra (see Figure 1, a bra);
	(claim 11), wherein edges of the garment (see Figure 1, a bra) are clean cut (see Figures 1-2, a bra);
	(claim 12, as best understood), wherein the nitrogen oxide resistance of the garment (see Figure 1, a bra) after 3 cycles of exposure to nitrogen oxides is greater than or equal to ¾ (please note that applicant says this is achievable by supplying a fabric which is at least 80% cotton, see [0034] of applicant’s specification-note that the modification of Randall/Zarabi is capable of meeting this limitation since Zarabi specifically teaches of at least 80% cotton as mentioned above (see in re claims 1 & 7));
	(claim 13), wherein the cured shape memory elastomer (via 36) is a cured liquid silicone rubber (note SMP that is 100% silicone, [0041]);
	(claim 21), wherein the majority of the openings (via apertures of 36, [0042]) define one of circles, rectangles, or arcs (see Figures 8-9, [0042]), (Figures 1-2 & 8-9, [0026]-[0028], [0036], [0038]-[0042]).

	Regarding Claim 10, the device of Randall as modified by Zarabi discloses the invention as claimed above.  Further Randall discloses wherein the first fabric layer is a knit fabric (via 12, [0028]).  The device of Randall as modified by Zarabi does not disclose wherein the second fabric layer is a knit fabric.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein both the first fabric layer and the second fabric layer of device of Randall as modified by Zarabi to be of the same fabric construction (i.e. a knit fabric) to save cost of materials in production and as further taught by Randall so that a tight knit fabric can further provide compression to the wearer’s breast, [0028].

Claims 4 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 2016/0044971) in view of Zarabi (US 2013/0305425) as applied to claim 3 above, and further in view of Gaudet et al. (USPN 7,442,110) (hereinafter “Gaudet”) .
	Regarding Claims 4 and 22, the device of Randall as modified by Zarabi discloses the invention as claimed above.  The device of Randall as modified by Zarabi does not disclose (claim 4), wherein the majority of the openings define circles and wherein a diameter of the majority of the openings is less than 1.5 mm or less than 1 mm and (claim 22), wherein the diameter of the majority of the openings is at least 0.2 mm, at least 0.4 mm, or at least 0.6 mm.
	Gaudet teaches of a garment (10, a bra) (claim 4), wherein a majority of openings (38) to a support layer (32) are defined as circles (see Figure 3, Col. 5, lines 1-5) and wherein a diameter of the majority of the openings is less than 1.5 mm or less than 1 mm (note that 0.05cm=0.5mm, Col. 5, lines 1-5) and (claim 22), wherein the diameter of the majority of the openings is at least 0.2 mm, at least 0.4 mm, or at least 0.6 mm (note that 0.05cm=0.5mm, Col. 5, lines 1-5), (Figures 3, 3A, Col. 3, lines 57-67, Col. 4, lines 16-25, 61-67, Col. 5, lines 1-13).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the openings of the device of Randall as modified by Zarabi (claim 4), wherein the majority of the openings define circles and wherein a diameter of the majority of the openings is less than 1.5 mm or less than 1 mm and (claim 22), wherein the diameter of the majority of the openings is at least 0.2 mm, at least 0.4 mm, or at least 0.6 mm as taught by Gaudet in order to facilitate perspiration in evaporating through the layer, (Col. 4, lines 61-67).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 2016/0044971) in view of Zarabi (US 2013/0305425) as applied to claim 11 above, and further in view of Falla (US 2002/0106970).
	Regarding Claim 23, the device of Randall as modified by Zarabi discloses the invention as claimed above.  The device of Randall as modified by Zarabi does not disclose wherein one of a) and b), wherein: a) edges of the garment are scalloped, and b) the edges of the garment are not frayed after 20 wash cycles. 
	Falla teaches of a garment (see Figure 9, a bra) wherein edges of the garment are scalloped, (see Figure 9, [0049]-[0050]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein edges of the device of Randall as modified by Zarabi are scalloped as taught by Falla to provide the edging with decoration which also enhances the aesthetic appeal of the garment to better accommodate the shape of the wearer given the generally inverted truncated cylindrical shape of the chest cavity, [0050].

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 2016/0044971) in view of Zarabi (US 2013/0305425) as applied to claim 13 above, and further in view of Turlan-Van Der Hoeven et al. (US 2015/0296894) (hereinafter “Turlan-Van Der Hoeven”).
	Regarding Claim 24, the device of Randall as modified by Zarabi discloses the invention as claimed above.  The device of Randall as modified by Zarabi does not disclose wherein the cured liquid silicone rubber is formed from a bicomponent liquid silicone rubber.
	Turlan-Van Der Hoeven teaches of a cured liquid silicone rubber to be used in a garment wherein the cured liquid silicone rubber is formed from a bicomponent liquid silicone rubber [0018]-[0019].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cured liquid silicone rubber of the device of Randall as modified by Zarabi to be formed from a bicomponent liquid silicone rubber as taught by Turlan-Van Der Hoeven to advantageously bring a Shore A hardness that ranges between 10 and 40, [0019].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732